Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        	       Status of the Application
2.	Claims 1-2, 5-7, 9-10, 13-15, 17-18, and 20 have been amended. Claims 1-20 are allowed.
Response to the Arguments
3.	35 U.S.C. 112(a), 35 U.S.C. 112(b) rejection for claim 5, 13, and 20 have been withdrawn in light of the amendment to the claim filed on 9/30/21.
				Allowable Subject Matter
4.          The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Matsuoka (US PG Pub: 2014/0277795) appears to teach a system comprising: a heating, ventilation, and air conditioning (HVAC) system; and a thermostat communicatively coupled to the HVAC system and a utility provider; the thermostat configured to: receive, via a network, active event parameters from the utility provider; the active event parameters comprising a start time for an active event, a stop time for the active event, and a predefined temperature setpoint for the active event; wherein the active event is associated with a requirement to decrease energy consumption by the HVAC system between the start time and the stop time; following the start time, adjust a setpoint temperature associated with the HVAC system to the predefined setpoint temperature; after adjusting the setpoint temperature to the predefined setpoint temperature, receive a new user setting for operation of the HVAC system;   determine that energy consumed during operation of the HVAC system according to the new 
	None of the prior art on record taken either alone or in obvious combination disclose
“cause the HVAC system to temporarily operate according to the second temperature setpoint for a time interval, wherein the time interval is within an active event time from the start time and stop time of the active event and less than the active event time; and 3 of 17after completion of the time interval, cause the HVAC system to revert to operating according to the predefined temperature setpoint of the active event” in combination with the other claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for allowances”.
5. 	Claims 2-8 are allowed due to their direct/indirect dependency on claim 1.
6.	Independent claim 9, and 17 recites similar allowable limitation as claim 1. Hence claim 9, and its dependent claim 10-16, independent claim 17 and its dependent claim 18-20 are also allowed.
Conclusion                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116